Case 1:18-cv-02427-RBJ Document 29 Filed 11/29/18 USDC Colorado Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO


_______________________________
John Doe.,                                    Civil Action: No 18-cv-02427
Plaintiff,
v.
Jane Doe,
Defendant.
______________________________




             MOTION TO PRODUCE SUBPOANAED DOCUMENTS
Case 1:18-cv-02427-RBJ Document 29 Filed 11/29/18 USDC Colorado Page 2 of 3




    1. Counsel for the Plaintiff subpoenaed Sprint Communications for Jane Doe’s

        Cellular telephone records on November 2, 2018. (See Attached).

    2. Feeling benevolent as to the plight of subpoena response employees, Plaintiff

        gave Sprint until November 23, 2018 to respond to his subpoena.

    3. On November 5, 2018, Sprint responded via e-mail that they were in receipt of

        the subpoena, and sent along a general list of objections to all subpoenas.

    4. On November 21, 2018, Sprint sent a more specific response to the subpoena,

        objecting on the following grounds:

            a. The legal demand is not signed.

            b. Please be advised California Law requires that a customer provide

                notarized written consent before his/her telephone records are produced

                in response to a civil subpoena. California Public Utility Code s2891; CA

                CCP 1985.3. No records will be provided until the required documentation

                is received. The target phone number 213-220-1784 belongs to a resident

                in California.

    5. Sprint Corporate Counsel reached out to Plaintiff’s counsel explaining that there

        was a circuit split as whether the California Public Utility Code superseded Rule

        451, but that he would provide the records for the court to provide to counsel.

    6. Counsel for Sprint said to Plaintiff’s counsel “As we have done in other requests

        similar to yours, in lieu of litigating the matter, we can send the records to the

        court. Our reading of Cal PUC allows us to send the records to the court as they


1
 Both cases that Sprint’s counsel provided are California Federal Cases, involving all CA residents –
here the case is a CO case, and John Doe is a CO resident.
Case 1:18-cv-02427-RBJ Document 29 Filed 11/29/18 USDC Colorado Page 3 of 3




       are not a “corporation or other person”. If you choose to have the records sent to

       the court, we will FedEx them to the court address you provide. We will provide

       you with the appropriate tracking number for the records.” (See attached)

   7. The records were received by the courthouse on November 28, 2018, and signed

       for by Colin Madrid. (See attached, though the signature says M. MADRID).

   8. Mr. Madrid informed Plaintiff’s counsel that this honorable court may not have the

       records as they were “not docketed” and that Plaintiff’s counsel may not have

       them either.

   9. This action caused Plaintiff’s counsel to perform the “shrugging emoji” and this

       motion now follows.

   WHEREFORE, Plaintiff requests that this court orders Mr. Madrid to provide the

records to Plaintiff’s counsel immediately.

DATED: November 29, 2018

                                                                    /S Matthew W Buck
                                                                             RED LAW
                                                                445 Broadway Suite 126
                                                                     Denver, CO 80203
                                                                         matt@red.law
                                                                         720-771-4511
